DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/29/20, 1/15/21, and 2/2/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (KR 2012-0093487).
Regarding claims 1 and 11, Yang teaches a negative electrode for a lithium secondary battery, and a battery including the negative electrode, wherein the negative electrode includes a first and second layer, wherein the hydrophilicity of the second layer is relatively higher than the hydrophilicity of 

As for claim 2, Yang teaches that the first anode active material is coated with crystalline carbon, thereby surface-modifying the active material (claims 4, 5, and 8 of Yang).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed subject matter.
Regarding claims 3-7, while Yang teaches a second negative electrode active material with smaller water contact angle than a first negative active material as discussed above, Yang is silent on and fails to suggest the water contact angles or ratio of water contact angles of the materials. Further, the prior art fails to teach or suggest the relative water contact angles of first and second negative active materials as required by claims 3-7.
As for claim 8, Yang fails to teach or fairly suggest a third negative active material. Further, the prior art fails to teach or suggest a third negative active material having the relative water contact angle of claim 8.
With regard to claims 9 and 10, Yang fails to teach the claimed method. The method of Yang involves coating two separate layers. Further, the prior art fails to teach or fairly suggest the claimed method.

Wu et al. (US 2019/0237756) is noted for teaching first and second electrode layers having different contact angles (abstract); however, Wu is not prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729